Exhibit 10.2

 

AMENDMENT NO. 2 TO INVESTMENT AGREEMENT

 

THIS AMENDMENT NO. 2 TO INVESTMENT AGREEMENT (this “Amendment”), dated as of
December 4, 2019 and effective as of October 1, 2019 (the “Effective Date”), is
entered into by and between Cohen & Company, LLC, a Delaware limited liability
company (the “Company”), and The DGC Family Fintech Trust (“Investor”).
Capitalized terms used herein but otherwise not defined shall have the meanings
ascribed to such terms in the Investment Agreement (as defined below).

 

RECITALS:

 

WHEREAS, on September 29, 2017, the Company and Investor entered into the
Investment Agreement (the “Investment Agreement”), pursuant to which, among
other things, Investor agreed to invest $2,000,000 into the Company in exchange
for the Investment Return Monthly Payments to be made by the Company to Investor
pursuant to the terms and conditions of the Investment Agreement;

 

WHEREAS, concurrently with the execution of the Investment Agreement, the
Company and Cohen Bros. Financial LLC, a Delaware limited liability company
(“CBF”), entered into the Investment Agreement (the “CBF Investment Agreement”),
pursuant to which, among other things, CBF agreed to invest $8,000,000 into the
Company in exchange for the “Investment Return Monthly Payments” (as defined in
the CBF Investment Agreement) to be made by the Company to CBF pursuant to the
terms and conditions of the CBF Investment Agreement;

 

WHEREAS, on September 25, 2019, the Company and Investor entered into Amendment
No. 1 to the Investment Agreement to account for certain amendments made to the
CBF Investment Agreement pursuant to Amendment No. 1 to the CBF Agreement, dated
September 25, 2019, entered into by and between the Company and CBF;

 

WHEREAS, concurrently with the execution of this Amendment, the Company and CBF
are entering into Amendment No. 2 to the CBF Investment Agreement (the “CBF
Amendment”) to amend the CBF Investment Agreement to, among other things, amend
the definition of “Investment Return” (as defined in the CBF Investment
Agreement); and

 

WHEREAS, the Company and Investor desire to further amend the Investment
Agreement to further amend the definition of “Investment Return” to account for
the CBF Amendment, subject to the terms and conditions of this Amendment.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto, intending
to be legally bound, agree as follows:

 

1.             Amendment to Section 1(e) of the Investment Agreement. Effective
as of the Effective Date of this Amendment, Section 1(e) of the Investment
Agreement is hereby deleted in its entirety and replaced with the following
language: “(e) Intentionally omitted.”

 





 

 

2.             Amendment to Section 1(o) of the Investment Agreement. Effective
as of the Effective Date of this Amendment, Section 1(o) of the Investment
Agreement is hereby deleted in its entirety and replaced with the following
language:

 

“(o)         “Investment Return” shall mean an annual return equal to (i) for
any Annual Period remaining in the Initial Period, 3.75% of the Investment
Amount, plus (x) 3.53% of any Revenue of the Business during such Annual Period
between zero and $11,777,047, plus (y) 2.35% of any Revenue of the Business
during such Annual Period in excess of $11,777,047, and (ii) for any Annual
Period following the expiration of the Initial Period, (x) for any Annual Period
in which the Revenue of the Business is greater than zero, the greater of 20% of
the Investment Amount or 4.71% of the Revenue of the Business, or (y) for any
Annual Period in which the Revenue of the Business is zero or less than zero,
3.75% of the Investment Amount.”

 

3.             Amendment to Section 5(a) of the Investment Agreement. Effective
as of the Effective Date of this Amendment, Section 5(a) of the Investment
Agreement is hereby amended to delete the language therein which reads “as
calculated in accordance with the Calculation Methodology.”

 

4.             Amendment to Exhibit A of the Investment Agreement. Effective as
of the Effective Date of this Amendment, Exhibit A of the Investment Agreement
is hereby deleted in its entirety.

 

5.             No Other Changes. Except as expressly amended by this Amendment,
all of the terms and conditions of the Investment Agreement shall continue in
full force and effect and shall be unaffected by this Amendment.

 

6.             Amendment. This Amendment may not be amended or modified except
by a written agreement executed by the Company and Investor.

 

7.             Governing Law; Submission to Jurisdiction; Waiver of Jury Trial. 
THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
NEW YORK, WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAWS THAT WOULD
RESULT IN THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION. THE PARTIES
FURTHER AGREE THAT ANY ACTION BETWEEN THEM SHALL BE HEARD IN NEW YORK, NEW YORK,
AND EXPRESSLY CONSENT TO THE JURISDICTION AND VENUE OF THE STATE AND FEDERAL
COURTS SITTING IN NEW YORK, NEW YORK, FOR THE ADJUDICATION OF ANY CIVIL ACTION
ASSERTED PURSUANT TO THIS AMENDMENT.  EACH PARTY HERETO ACKNOWLEDGES AND AGREES
THAT ANY CONTROVERSY WHICH MAY ARISE UNDER THIS AMENDMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE IT HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AMENDMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 



2

 

 

8.              Headings. The sections and other headings contained in this
Amendment are for reference purposes only and shall not affect the meaning or
interpretation of this Amendment.

 

9.              Binding Effect. This Amendment shall be binding upon and inure
to the benefit of the Company and the Noteholder and their respective heirs,
successors and permitted assigns.

 

10.            Counterparts. This Amendment may be executed in counterparts,
each of which shall be deemed an original, but all of which together shall be
deemed to be one and the same agreement.  A signed copy of this Amendment
delivered by facsimile, e-mail or other means of electronic transmission shall
be deemed to have the same legal effect as delivery of an original signed copy
of this Amendment.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 



3

 

 

IN WITNESS WHEREOF, the undersigned have executed this Amendment No. 2 to
Investment Agreement as of the date first written above.

 

  COMPANY:       COHEN & COMPANY, LLC           By: /s/ Joseph W. Pooler, Jr.  
  Name: Joseph W. Pooler, Jr.     Title: Executive Vice President, Chief
Financial Officer and Treasurer           INVESTOR:       THE DGC FAMILY FINTECH
TRUST           By: /s/ Raphael Licht     Name: Raphael Licht     Title: Trustee
          By: /s/ Jeffrey D. Blomstrom     Name: Jeffrey D. Blomstrom     Title:
Trustee

 



